White, Presiding Judge.
We have maturely considered the record presented on this appeal, and, from our view of the evidence as herein disclosed, we are of opinion that the appellant is entitled to bail.
The judgment of the court below refusing him bail is reversed, and appellant is admitted to bail in the sum of ten thousand dollars—five thousand dollars in each case. Upon the execution by him of a bond, in said amount of five thousand dollars, with good and sufficient sureties in each case, conditioned as the law requires, he will be released from custody by the sheriff of Wharton county.
The judgment is reversed and bail granted.
Ordered accordingly.